If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


JOHNNIE PAYTON,                                                    UNPUBLISHED
                                                                   July 28, 2022
               Plaintiff-Appellee,

v                                                                  No. 357736
                                                                   Wayne Circuit Court
MEEMIC INSURANCE COMPANY                                           LC No. 20-000286-NF

               Defendant-Appellant,

and

WILLIE KING,

               Defendant-Appellee.


Before: M. J. KELLY, P.J., and MURRAY and BORRELLO, JJ.

PER CURIAM.

        Defendant-appellant, Meemic Insurance Company, appeals by leave granted1 the trial court
orders denying its motion for summary disposition and granting summary disposition to plaintiff,
Johnnie Payton. For the reasons stated in this opinion, we reverse and remand for the trial court
to enter an order granting Meemic summary disposition.

                                       I. BASIC FACTS

        On September 15, 2018, defendant-appellee, Willie King, was riding a bicycle when
Payton, who was driving his 2005 Chrysler Pacifica, crashed into him. Payton had purchased the
2005 Chrysler Pacifica approximately three months before the crash. However, it was not listed
on the declarations page of his automobile insurance policy with Meemic. Instead, the only vehicle
listed was Payton’s 2002 Dodge Caravan SE. King filed suit against Payton and Meemic, seeking


1
 Payton v Meemic Ins Co, unpublished order of the Court of Appeals, entered August 26, 2021
(Docket No. 357736).


                                               -1-
both first- and third-party benefits. Meemic provided King with personal protection insurance
(PIP) benefits, but did not provide any bodily injury liability coverage. Meemic contended that
under Payton’s automobile insurance policy, bodily injury liability coverage was not available for
the 2005 Chrysler Pacifica.

       In response, Payton filed a declaratory judgment action against Meemic, contending that
the 2005 Chrysler Pacifica was covered under Payton’s automobile insurance policy because it
was either a replacement vehicle or a substitute vehicle. The trial court consolidated the cases. In
the declaratory-judgment action, Meemic moved for summary disposition under MCR
2.116(C)(10), arguing that under the plain language of Payton’s automobile insurance policy the
2005 Chrysler Pacifica was not a covered vehicle. The trial court denied the motion and granted
summary disposition to Payton. It then denied Meemic’s motion for reconsideration. This appeal
by leave granted follows.

                                 II. SUMMARY DISPOSITION

                                 A. STANDARD OF REVIEW

        Meemic argues that the trial court erred by denying Meemic’s motion for summary
disposition and granting Payton’s improperly filed motion for summary disposition. We review
de novo a trial court’s decision on a motion for summary disposition. Barnard Mfg Co, Inc v Gates
Performance Engineering, Inc, 285 Mich App 362, 369; 775 NW2d 618 (2009). A motion under
MCR 2.116(C)(10) “tests the factual sufficiency of the complaint.” Candler v Farm Bureau Mut
Ins Co of Mich, 321 Mich App 772, 777; 910 NW2d 666 (2017) (quotation marks and citation
omitted). When evaluating a (C)(10) motion, the trial court “considers affidavits, pleadings,
depositions, admissions, and other evidence submitted by the parties in the light most favorable to
the party opposing the motion.” Id. (quotation marks and citation omitted). “Summary disposition
is appropriate under MCR 2.116(C)(10) if there is no genuine issue regarding any material fact
and the moving party is entitled to judgment as a matter of law.” West v Gen Motors Co, 469 Mich
177, 183; 665 NW2d 468 (2003). “A genuine issue of material fact exists when the record, giving
the benefit of reasonable doubt to the opposing party, leaves open an issue upon which reasonable
minds might differ.” Id.

                                         B. ANALYSIS

        Meemic argues that because the 2005 Chrysler Pacifica is not a vehicle covered under
Payton’s automobile insurance policy, Meemic does not have an obligation to provide coverage
for any bodily injury liability arising from the September 2016 crash. We agree.

       “Interpretation of an insurance policy ultimately requires a two-step inquiry: first, a
determination of coverage according to the general insurance agreement and, second, a decision
regarding whether an exclusion applies to negate coverage.” Auto–Owners Ins Co v Harrington,
455 Mich 377, 382; 565 NW2d 839 (1997). Here, Meemic contends that there is no coverage
under the general insurance agreement and that an exclusion also applies to negate coverage. “The
same contract construction principles apply to insurance policies as to any other type of contract
because it is an agreement between the parties.” Hastings Mut Ins Co v Safety King, Inc, 286 Mich
App 287, 291; 778 NW2d 275 (2009). “Thus an insurance policy must be read as a whole to


                                                -2-
determine and effectuate the parties’ intent.” Id. at 292. “The terms of the contract are accorded
their plain and ordinary meaning.” Id. “If the contractual language is unambiguous, courts must
interpret and enforce the contract as written because an unambiguous contract reflects the parties’
intent as a matter of law.” Id. “Clear and specific exclusionary provisions must be given effect,
but are strictly construed against the insurer and in favor of the insured.” Id.

       As it relates to bodily injury liability coverage, Payton’s automobile insurance policy
provided the following coverage:

               1. Subject to the Definitions, Exclusions, Conditions and Limits of Liability
       of this Policy, we will pay damages for which an insured person is legally liable
       because of bodily injury or property damage arising out of the ownership,
       maintenance, or use including the loading or unloading of an insured car. The
       insured car means: your car, which is the vehicle described on the Declarations
       Page and identified by a specific Vehicle Identification Number, a replacement
       car, a temporary substitute car, an additional car, and a trailer owned by you;
       and an other car, which is a private passenger car, or trailer that you or any
       resident relative of your household does not own, does not lease for 31 days or
       more, or does not have furnished or available for frequent or regular use.

Moreover, the policy excluded coverage if a person was using a vehicle that was

               1. owned,

               2. leased for 31 days or more, or

               3. furnished or available for the frequent or regular use by you or any
       resident relative unless it is the vehicle described on the Declarations Page and
       identified by a specific Vehicle Identification Number, a replacement car, a
       temporary substitute car, an additional car, or trailer owned by you[.]

As relevant here, the plain language of the insurance policy, therefore, only provides coverage for
damages arising out of the use of an insured car. Because it is undisputed that the 2005 Chrysler
Pacifica was owned by Payton, but was not listed on the declarations page, it could only be
covered—and not excluded—if it was a replacement car, a temporary substitute car, or an
additional car.

       The policy defines a replacement car as

       a car, ownership of which is acquired by you after the effective date of this Policy
       when it replaces the vehicle described on the Declarations Page and identified by a
       specific Vehicle Identification Number. We must be told about it within 30 days
       after acquisition or no coverage is afforded under this Policy for any accident or
       loss.

And it defines an “additional car” as




                                                 -3-
       a car, other than a replacement, acquired by you after the effective date of this
       Policy if we insure all cars owned by you and we are notified within 30 days of
       such acquisition. If we are not notified of an additional car within 30 days of its
       acquisition, no coverage is provided under this Policy.

Although the 2005 Chrysler Pacifica was owned by Payton, there is no evidence that he notified
Meemic of its acquisition within 30 days of its acquisition. Therefore, the 2005 Chrysler Pacifica
is neither a replacement car nor an additional car under the policy.

       The policy defines a temporary substitute car as

       a car or trailer, not owned by you or any resident of your household, used when
       your car or trailer is out of use because of its breakdown, repair, servicing, loss or
       destruction.

Because the 2005 Chrysler Pacifica was owned by Payton, it cannot be a temporary substitute car
under the policy.

       Payton does not argue that the policy language indicates that there is coverage for the 2005
Chrysler Pacifica. Instead, he directs this Court to sections of Meemic’s claims log. In the log,
Meemic indicated that it was the insurer of the owner of the vehicle involved in the crash, that
Payton’s policy was in effect at the time of the crash, and that it was paying PIP benefits to King
because it was the highest priority insurer under the no-fault act. Payton contends that the log
shows that Meemic treated the 2005 Chrysler Pacifica as a covered vehicle. We disagree.

        Under former MCL 500.3115(1)(a),2 King, a bicyclist, was entitled to seek PIP benefits
from “[i]nsurers of owners or registrants of motor vehicles involved in the accident.” This Court
has interpreted that language as providing that an injured person who was not an occupant of a
motor vehicle can claim PIP benefits from the insurer of the owner of the motor vehicle involved
in the crash, even if the motor vehicle involved in the crash was not insured by the insurer. See
Pioneer State Mut Ins Co v Titan Ins Co, 252 Mich App 330, 335-336; 652 NW2d 469 (2002)
(holding “the statute does not mandate that the vehicle involved in the accident must have been
insured by the insurer of the owner before an injured person can seek benefits.”); see also Farmers
Ins Exch v Farm Bureau Ins Co, 272 Mich App 106, 113-114; 724 NW2d 485 (2006) (stating that
“the insurer need not insure the vehicle in the accident, but must insure the owner or registrant).
Thus, coverage for the first-party PIP benefits was required without regard to whether the 2005
Chrysler Pacifica was or was not an insured vehicle under Payton’s automobile insurance policy.

        Thus, notwithstanding that Meemic provided coverage for King’s first-party claim, the
question of whether Meemic is also liable for King’s third-party claim turns on the language of
Payton’s automobile insurance policy. Because the undisputed facts show that the 2005 Chrysler
Pacifica is not an insured car under the terms of that policy, Meemic does not have an obligation


2
 MCL 500.3115 was amended by 2019 PA 21, effective June 11, 2019. Because the crash in this
case occurred on September 16, 2018, the former version of the statute applies.



                                                -4-
to provide coverage for King’s third-party claim. The trial court, therefore, erred by denying
Meemic summary disposition and by granting Payton summary disposition.3

       We reverse and remand for entry of an order summarily dismissing Payton’s claim for
declaratory judgment. We do not retain jurisdiction. Meemic may tax costs as the prevailing
party. MCR 7.219(A).

                                                            /s/ Michael J. Kelly
                                                            /s/ Christopher M. Murray
                                                            /s/ Stephen L. Borrello




3
    Given our resolution, we need not address Meemic’s alternative arguments.


                                                -5-